COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER ON MOTION
Cause number:            01-16-00682-CV
Style:                   Austin Bridge & Road, LP v. Raquel Suarez, Lucila Suarez, Raquel
                         Suarez, Ruben Dario Suarez, Individually and as heirs to and
                         Representatives of the estate of Jose Dario Suarez, deceased
Date motion filed*:      February 8, 2017
Type of motion:          Third Motion for Extension of Time to File Reporter’s Record
Party filing motion:     Court Reporter Carolyn Ruiz Coronado
Document to be filed:    Reporter’s Record

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                November 29, 2016
       Number of extensions granted:         2         Current Due Date: February 8, 2017
       Date Requested:                   March 9, 2017 (100 days from original deadline)

Ordered that motion is:
       Granted
             If document is to be filed, document due: March 9, 2017.
                   No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       On January 13, 2017, the Clerk of this Court granted the reporter’s second extension
       request until February 8, 2017, with no further extensions to be granted absent
       exceptional circumstances, but no show-cause warnings were warranted then. Thus,
       the reporter’s third extension request is granted, but the reporter is warned that no
       further extensions will be granted. See TEX. R. APP. P. 10.5(b)(1)(C), 35.3(c).
       Accordingly, if the reporter’s record is not filed by March 9, 2017, the Court may
       abate for the trial court to hold a show-cause hearing to determine whether
       Carolyn Ruiz Coronado should be held in contempt. See TEX. R. APP. P. 37.3(a)(2).

Judge’s signature: /s/ Evelyn Keyes
                   X Acting individually                               Acting for the Court
Date: February 14, 2017